Citation Nr: 0504189	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-14 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Eligibility for Dependency and Indemnity Compensation (DIC) 
and death pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1966 to 
April 1969.  He is deceased, and the appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 determination by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2004, a hearing was held before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The appellant married the veteran on August [redacted], 2001, and 
he died on March [redacted], 2002.  

2.  There is no evidence showing the appellant and the 
veteran made any attempt to enter into a valid marriage prior 
to August [redacted], 2001, and she and the veteran had no children.




CONCLUSION OF LAW

The appellant is not eligible to receive Dependency and 
Indemnity Compensation (DIC) or death pension benefits.  38 
U.S.C.A. §§ 101(3), 1541 (West 2002); 38 C.F.R. §§ 3.50, 
3.52, 3.54 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran died on March [redacted], 2002.  Service connection for 
the cause of his death was granted in an October 2003 rating 
decision based on evidence showing his service-connected 
schizophrenia contributed to cause his death.  Payment of DIC 
benefits has been denied, however, based on the length of the 
appellant's marriage to the veteran.

Dependency and Indemnity Compensation (DIC) benefits payable 
under 38 U.S.C.A. § 1310(a) may be paid to the surviving 
spouse of a veteran who died on or after January 1, 1957, who 
was married to the veteran: (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury or disease causing the death of the veteran was 
incurred or aggravated; or (2) for one year or more; or (3) 
for any period of time if a child was born of the marriage, 
or was born to them before the marriage.  See 38 U.S.C.A. §§ 
1304, 1310(a); 38 C.F.R. § 3.54(c).

Death pension benefits shall be paid to the surviving spouse 
of each veteran of a period of war who met the service 
requirements prescribed in section 1521(j).  38 U.S.C.A. § 
1541.  Death pension may be paid to a surviving spouse who 
was married to the veteran: (1) One year prior to the 
veteran's death, or (2) For any period of time if a child was 
born of the marriage, or was born to them before the 
marriage, or (3) prior to May 8, 1985, if the veteran served 
during the Vietnam era.  38 C.F.R. § 3.54(a).

In the present case, it is not disputed that the appellant 
married the veteran on August [redacted], 2001, and he died on March 
[redacted], 2002.  Therefore, they had been married for a little more 
than six months before he died.  There is no allegation that 
the veteran and the appellant were married at any time before 
August [redacted], 2001.  No evidence has been presented to show, nor 
has it ever been contended, that the appellant and the 
veteran ever had a child together.  In addition, their 
marriage in August 2001 occurred more than 15 years after the 
veteran's discharge from service.  Thus, although she is the 
veteran's legal widow, the appellant does not qualify to 
receive DIC or death pension benefits as the veteran's 
surviving spouse because her marriage to the veteran was for 
less than one year before he died.

The appellant acknowledges that her marriage to the veteran 
was for less than one year, but states that he began living 
with her in March 2001, one year before his death.  She 
states that she took care of him and accompanied him on his 
medical visits.  She has submitted a statement signed by 
three individuals indicating that they confirm that the 
veteran began living with the appellant in March 2001.

The appellant has never claimed that she and the veteran 
entered into a common law marriage.  She has not asserted 
that a common law marriage existed between herself and the 
veteran.  She has not offered any evidence that she and 
veteran held themselves out to the general public, prior to 
the August 2001 ceremony, as husband and wife.  While the 
evidence indicates that the appellant lived with the veteran 
and cared for him, the evidence does not establish that the 
appellant and the veteran considered themselves "married" 
or held themselves out to the general public as a married 
couple.  Merely cohabitating for a year before the death of a 
veteran does not accord the appellant the right to receive 
DIC or death pension benefits under the law.

The provisions of 38 C.F.R. § 3.52 do not apply in this case.  
That regulation is a means of finding a marriage valid where 
it technically was not valid, due to a pre-existing 
impediment.  That is not the situation in the present case.  
Here, there is no indication that the appellant's marriage to 
the veteran was not valid; it was, quite simply, too close to 
the date of the veteran's death.  

Finally, the Board has considered the appellant's contentions 
regarding the relationship between herself and the veteran as 
well as her assertion that her circumstances require special 
consideration.  While the Board can sympathize with her 
circumstances, the Board has no authority to waive or change 
the legal requirements that govern the disposition of this 
case.  

Based upon the foregoing, the Board concludes that the 
appellant's claim lacks legal merit under the applicable law 
and regulations.  The law in this case is dispositive.  
Therefore, the appellant's claim must be denied based on the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Board notes that on November 9, 2000, the President 
approved the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, which made several 
amendments to the law governing certain VA claims, to include 
redefining VA's duty-to-assist and notification obligations.  
However, during the drafting of the VCAA, Congress observed 
that it is important to balance the duty to assist  against 
the futility of requiring VA to develop claims where there is 
no reasonable possibility that the assistance would 
substantiate the claim.  For example, wartime service is a 
statutory requirement for VA [NSC] pension benefits.  
Therefore, if a veteran with only peacetime service sought 
pension, no level of assistance would help the veteran prove 
the claim; and if VA were to spend time developing such a 
claim, some other veteran's claim where assistance would be 
helpful would be delayed.  146 CONG. REC. S9212 (daily ed. 
Sept. 25, 2000) (statement of Sen. Rockefeller).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this claim, the VCAA is not applicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis, 
supra. 

In any event, the record reflects that the appellant has 
repeatedly been notified of the exact reason for the denial 
of this claim.  She has been provided with every opportunity 
to submit evidence and argument in support of her claim and 
to respond to VA notices.  The record reflects that the 
appellant submitted additional evidence for consideration in 
this matter.  There is no indication of record nor has the 
appellant identified any other potential sources of relevant 
evidence in support of her claim.  Therefore, the Board is 
satisfied that the VA has met the notification and duty to 
assist requirements of the VCAA.  The Board concludes that 
additional assistance would not aid in substantiating the 
appellant's claim, because, as discussed above, her 
eligibility for the benefit sought is precluded by law.


ORDER

The appeal is denied.


	                        
____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


